The evidence was circumstantial, and was insufficient to exclude every reasonable hypothesis save that of the guilt of the accused. The court erred in overruling the motion for new trial.
                          DECIDED MAY 6, 1941.
The defendant was convicted of possessing tax-unpaid whisky. He contends that the evidence was insufficient to warrant the verdict. The officers found eighteen pints and one gallon of "moonshine" liquor about one hundred yards back of the store where the defendant operated a sandwich stand. The defendant lived with his father and mother in their house near the stand. The whisky was found on the land of another person, across a road from the house and from the store. About a week before the raid a witness working near where the whisky was located saw, he testified, the defendant going toward the location, with a sack across his shoulder. The defendant claimed that he was going for roasting ears of corn. The roads and paths toward and about the place where the liquor was found were frequented by many others than the defendant, including his father. The defendant, his father, and his mother had on several occasions been haled into court and penalized for violating liquor regulations. Evidently this fact, and the further fact that a number of whisky bottles were found about and on the premises, influenced the jury in rendering the verdict of guilty. The defendant stated that these bottles were picked up around his place of business, and that he knew nothing of the whisky found by the officers. While the evidence casts grave suspicion on the defendant, after reading it carefully we do not think it is sufficient to exclude every reasonable hypothesis save that of *Page 36 
the guilt of the accused. We do not deem it of benefit to relate fully the testimony.
Judgment reversed. Broyles, C. J., and MacIntyre, J.,concur.